UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2191


TIMOFEI CHERNOV,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 29, 2015                  Decided:   July 31, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark A. Urbanski, LAW OFFICES OF MARK A. URBANSKI, PLLC,
Woodbridge, Virginia, for Petitioner.     Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Shelley R. Goad,
Assistant Director, Carmel A. Morgan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Timofei      Chernov,       a     native           and    citizen        of      the     Kyrgyz

Republic,         petitions     for      review        of    an     order     of    the     Board   of

Immigration         Appeals     (“Board”         or        “BIA”)      dismissing         his    appeal

from the immigration judge’s denial of his requests for asylum,

withholding         of    removal,       and     protection             under      the    Convention

Against       Torture      (“CAT”). *          We      have       thoroughly          reviewed      the

record,       including       the     evidence         presented         to     the      immigration

court       and    the   transcript         of      Chernov’s           merits      hearing.        We

conclude that the record evidence does not compel any factual

findings contrary to those made by the immigration judge and

affirmed by the Board, see 8 U.S.C. § 1252(b)(4)(B) (2012), and

that        substantial     evidence         supports            the    Board’s       decision      to

uphold the denial of Chernov’s applications for relief.                                             See

INS v.       Elias–Zacarias,          502 U.S. 478,   481     (1992)         (“The    BIA’s

determination            that     [an       applicant             is]     not       eligible        for

asylum . . . can             be         reversed             only        if        the         evidence

presented . . . [is]              such      that       a    reasonable        factfinder         would

        *
       Chernov did not challenge in his administrative appeal the
immigration judge’s denial of his application for protection
under the CAT. As such, to the extent that Chernov seeks review
of the disposition of this claim, we lack jurisdiction to
consider it.     See 8 U.S.C. § 1252(d)(1) (2012); Kporlor v.
Holder, 597 F.3d 222, 226 (4th Cir. 2010) (“It is well
established that an alien must raise each argument to the BIA
before we have jurisdiction to consider it.” (internal quotation
marks omitted)).



                                                   2
have     to    conclude     that     the       requisite        fear        of     persecution

existed.”).

       We have also considered the various bases for Chernov’s

claim that the immigration judge’s conduct at the merits hearing

violated his due process rights.                     On this record, we, like the

Board, are not persuaded that there was a defect that rendered

the    hearing    fundamentally         unfair       or    that,   if       there    was,     any

prejudice resulted therefrom.                      See Anim v. Mukasey, 535 F.3d
243, 256 (4th Cir. 2008); see also 8 U.S.C. § 1229a(b)(1) (2012)

(directing       immigration       judges      to        “interrogate,           examine,     and

cross-examine the alien and any witnesses”); Iliev v. INS, 127
F.3d 638, 643 (7th Cir. 1997) (explaining that the immigration

judge     “has     broad       discretion           to     control      the        manner      of

interrogation in order to ascertain the truth”); cf. Cham v.

Attorney Gen. of U.S., 445 F.3d 683 (3d Cir. 2006) (granting

petition for review and holding the immigration judge violated

due     process    in    his     conduct       at        the   merits       hearing,        which

included,        among     other     things,             “continually        abus[ing]         an

increasingly       distraught       petitioner,            rendering        him     unable     to

coherently respond to [the judge’s] questions”).

       Accordingly,       we     deny    the       petition      for    review        for     the

reasons stated by the Board.               See In re: Chernov (B.I.A. Oct. 2,

2014).        We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented         in    the     materials

                                               3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     4